Case 2:20-cv-02291-DOC-KES Document 89 Filed 05/02/20 Page 1 of 4 Page ID #:1007



                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                      Date: May 2, 2020

  Title: LA ALLIANCE FOR HUMAN RIGHTS ET AL. v. CITY OF LOS ANGELES ET
         AL.


  PRESENT:

                     THE HONORABLE DAVID O. CARTER, JUDGE

               Deborah Lewman
                for Kelly Davis                                 Not Present
               Courtroom Clerk                                 Court Reporter

        ATTORNEYS PRESENT FOR                        ATTORNEYS PRESENT FOR
              PLAINTIFF:                                  DEFENDANT:
             None Present                                  None Present


         PROCEEDINGS (IN CHAMBERS): SCHEDULING NOTICE RE:
                                    SETTLEMENT NEGOTIATIONS

         The Court thanks the parties to this action for having demonstrated a very
  enlightened approach to addressing the issues before us. The agreement of all parties that
  the Court would be allowed and encouraged to engage in ex parte communication with
  both parties and non-parties in pursuit of a humane and efficient solution to the problems
  created by homelessness has enabled the Court to acquire a much better understanding of
  the issues presented than would be possible in a more conventional framework.

          By way of background information, the Court notes that the Complaint (Dkt. 1) in
  this action was filed on March 10, 2020. As alleged in the Complaint, over 50,000
  homeless persons are located in the County of Los Angeles, over 60% of whom live in
  the City of Los Angeles. The homeless population in the City and County continues to
  grow, and there is no significant portion of the City or County in which homeless persons
  are not living in or on parks, beaches, sidewalks, alleyways, and other areas intended for
  the use of the general public. Virtually all of this activity is prohibited by various City
  and/or County ordinances, but federal law prohibits the enforcement of these ordinances
  absent the government’s ability to provide shelter for the homeless population.
Case 2:20-cv-02291-DOC-KES Document 89 Filed 05/02/20 Page 2 of 4 Page ID #:1008
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                                      Date: May 2, 2020
                                                                                                   Page 2

          On this basis, the Complaint alleges fourteen causes of action relating to
  negligence, maintenance of a public and private nuisance, inverse condemnation, waste
  of public resources, California Environmental Quality Act violations, violation of state
  and federal disabled person rights, failure to provide rehabilitative services required by
  law, violations of the Due Process and Equal Protection Clauses, and uncompensated
  takings. See generally Compl. The relief sought includes injunctive relief, damages,
  costs, and attorneys’ fees. See generally id.

         Thus far, over the course of several status conferences and other less formal
  discussions, the parties to this action have identified a number of ways in which
  alternative living facilities can be provided. The three most-discussed options have been
  the use of recreation centers, the State of California’s “Project Roomkey,” and the
  relocation of homeless persons to publicly owned or controlled locations designated for
  use as temporary and/or permanent living locations.

         On April 24, 2020, the Court issued a request (Dkt. 78) that the parties file a
  Progress Report regarding (1) safe parking sites, (2) the implementation of Project
  Roomkey, and (3) the use of recreational centers as shelters. On April 30, 2020, the Court
  received the requested Progress Report (Dkt. 88). The Court thanks the parties for this
  information, and now addresses each of these topics in turn.

         First, the Court has previously been informed that there are approximately 6,000
  cars, vans, and campers being used as homes in the City of Los Angeles.1 With respect to
  safe parking sites, the parties have now informed the Court that the City of Los Angeles
  currently has eighteen safe parking sites, with a combined maximum capacity of 406
  vehicles (including recreational vehicles, vans, and cars) and varying actual occupancy.2
  Out of over 300 parking lots owned by the City of Los Angeles’s Department of
  Transportation, several additional lots have been identified for potential use as safe
  parking sites.



     1
        This data is drawn from LAHSA’s report titled “2019 Greater Los Angeles Homeless Count—
  Vehicles, Tents, and Makeshift Shelters by Geographic Area.” See Page 4, Table 5, enumerating the
  “Number of Vehicles, Tents, and Makeshift Shelters by Council District, City of Los Angeles, 2019.” The
  report is available at the following URL: https://www.lahsa.org/documents?id=3468-2019-greater-los-
  angeles-homeless-count-vehicles-tents-and-makeshift-shelters-by-geographic-area.pdf
      2
        As stated in the most recent Progress Report (Dkt. 88), “[t]he City will work with LAHSA and its
  service providers to compile occupancy data for the Safe Parking Program and submit it to the Court in a
  supplemental report.” The Court looks forward to receiving this information in advance of the upcoming
  settlement conference.
Case 2:20-cv-02291-DOC-KES Document 89 Filed 05/02/20 Page 3 of 4 Page ID #:1009
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                              Date: May 2, 2020
                                                                                           Page 3

          Second, with respect to Project Roomkey, as of April 28, 2020, the County of Los
  Angeles reports that there are twenty-six hotels and motels with a combined 2206 beds
  under contract—out of a goal of 15,000—with 1204 of those beds currently occupied. So
  far, 1351 clients have been served by this program. While many local communities, to
  their great credit, have been fully cooperative in implementing Project Roomkey, the
  parties have also indicated resistance from some local communities in which the subject
  hotels and motels are located. In addition, the City of Los Angeles has contracted with
  twelve hotels and motels to provide an additional 962 rooms under Project Roomkey, 727
  of which are currently occupied by 814 guests, and the City reports that another eighty-
  seven rooms are in the process of being added.

          Third, with respect to the use of recreational centers as shelters, the parties report
  that twenty-four facilities are currently being used as emergency shelters, with a
  combined capacity of 1019 beds (of which 909 beds are currently occupied). The City is
  also using some recreational centers to place emergency trailers received from the State
  of California. So far, 207 trailers have been placed at six locations, and sixty of the
  trailers are currently occupied. And a further six recreational centers have been set up as
  safe parking sites, with fifty-six spaces currently occupied. The Court notes that the use
  of recreational centers is commendable and creative, but is also a short-term solution, and
  one that has an unavoidable negative impact on the communities which would otherwise
  access these facilities. Furthermore, these negative impacts are most strongly felt in those
  communities where residents are least able to find other recreational opportunities at their
  own expense.

          It appears, moving forward, that the most viable option is to use public property
  for the creation of a safe and healthy living environment for the homeless population
  currently living without shelter. While the goal is ultimately to provide transitional and
  then permanent affordable housing for this population, that goal appears unattainable in
  the short term, and the exigencies of the COVID-19 pandemic necessitate more
  immediate access to shelter.

          Additionally, the Court has learned that sites like the location at 16th and Maple,
  as well as freeway overpasses, underpasses, and ramps, pose a health hazard to the
  homeless individuals who live in such locations. These health risks stem from
  environmental pollutants and contaminants, and, as pertains to freeway entrances and
  exits, the potential to be struck by vehicles. It is unclear as to which governmental
  authority is ultimately responsible for managing these freeway areas. The Court needs
  clarity on this issue as the parties proceed with settlement discussions. To facilitate
  discussions concerning freeway areas and future properties, the Court respectfully
Case 2:20-cv-02291-DOC-KES Document 89 Filed 05/02/20 Page 4 of 4 Page ID #:1010
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                                Date: May 2, 2020
                                                                                             Page 4

  REQUESTS the attendance of Caltrans District 7 Director John Bulinski, or a
  knowledgeable designated representative, at the upcoming settlement negotiations.

           Were this case to follow the traditional trajectory of litigation, up to and including
  trial, the burdens of discovery alone would consume significant time and money that
  could be better directed towards addressing the core problem of homelessness. It is the
  function of the courts to facilitate the resolution of disputes; while this goal has
  paradigmatically been achieved through a trial and judgment on the merits, the statistical
  reality is that a vast majority of disputes brought within the jurisdiction of the courts are
  resolved through settlements agreeable to all parties. The instant case cries out for such a
  resolution, and the Court will do anything legally permissible to enable the parties to
  achieve that result—which the Court believes to be in the best interest of both the parties
  and the Los Angeles homeless population. As the parties have indicated to the Court,
  previous years of litigation on the issue of homelessness have resulted in only minimal
  improvements for the homeless population, the business community, and the general
  citizenry of Los Angeles. Now, having observed the initiative and cooperation
  demonstrated thus far by the City Council, the Mayor’s Office, and the County Board of
  Supervisors, the Court is optimistic that the parties will be able to reach a settlement to
  the benefit of all persons living in the City and County of Los Angeles. This will to
  succeed is encouraging to the Court, and the Court looks forward to the upcoming
  settlement negotiations.

         In pursuit of that goal, the Court REQUESTS that the parties commence
  settlement negotiations, together with the Court, at 10:00 a.m. on Thursday, May 7, 2020.
  In order to comply with the Central District of California’s Continuity of Operations Plan
  and other public health guidance, the settlement negotiations shall be held at the
  Alexandria Ballrooms, 501 S. Spring St., Los Angeles, CA 90013. The Court further
  REQUESTS that the parties confidentially submit their written settlement positions to the
  Court in advance of the settlement negotiations.

         The Clerk shall serve this minute order on the parties.
   MINUTES FORM 11                                                  Initials of Deputy Clerk: kd/djl
   CIVIL-GEN
